DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-18 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Concerning claim 1, the prior art fails to disclose the limitations of the claim “an interior compartment configured to enclose a substantially constant interior air mass at a cabin pressure during flight of the aircraft; an outer skin that at least partially defines a ventilated cavity; an air scoop disposed on the outer skin and configured to communicate air between the ventilated cavity and an external environment in which the aircraft is located; a movable element movable between an open position and a closed position over the air scoop to define an air flow area through the air scoop; and a passive pneumatic actuator comprising a first side in pneumatic communication with the interior compartment and a second side in pneumatic communication with the external environment, wherein the passive pneumatic actuator is operatively coupled with the movable element and is configured to move the movable element towards the closed position in response to an increasing altitude of the aircraft based on a differential pressure between the interior air mass and the external environment.”


Claim 12 recites a similar limitation and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642